DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Priority
This application claims priority from and benefit of U.S. Provisional Application Ser. No. 62/913,988, filed Oct. 11, 2019, entitled “Systems and Methods for Regulating Voltage Along a Distribution Bus,” which is hereby incorporated by reference in its entirety for all purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson et al (US 20130234696) in view of Mort et al (US 7667482).
	As per claim 1, Bryson teaches a system (see Fig. 1-Fig. 3 and Fig. 7), comprising:
	a transformer configured to convert a first voltage to a second voltage (see Fig. 1 transformer 24c and Fig. 3 shows a transformer; also, see [0021] “As illustrated, the second substation 35 also includes two step-down power transformers 24c and 24d on respective distribution lines 28 and 29 to transform the higher voltage sinusoidal waveforms, received via the second electrical bus 25, to lower voltage sinusoidal waveforms”, step down transformer convert voltages to lower voltages or higher voltages with the use of the voltage regulators 300”; also, see Fig. 7 a transformer is included therein),
	wherein the second voltage is output via a conductor (see Fig. 1-3; also, see [0040] “the conductor between the voltage regulator 300 and the load center 30 has a certain impedance associated therewith. This impedance causes a voltage drop between the voltage regulator 300 and the load center 30”);
	a (see Fig. 3 or Fig. 7 current sensor 304; also, see [0053] “The voltage regulation module 250 may further receive …currents I.sub.L from the CT 304”); and
	a processor configured to (see Fig. 2 processor 232):
	receive the current data (see Fig. 2 current data IL 202,; also, see [0031] “The microprocessor 232, executing a computer program or voltage control logic scheme (discussed below in connection to FIG. 4), processes (each of) the digitized current and voltage signal 224 to extract phasors representative of a corresponding local voltage V.sub.L 204 and current I.sub.L 202 (calculated from secondary voltages and currents from the PT and CT), and then performs various calculations; also, see [0040]);
	determine a voltage at a location on the conductor based on the current data and an impedance associated with the conductor (see [0040] “the VRC 100 may be programmed to estimate the power system conditions such as voltage at the remote location using a line drop compensation algorithm. Such an estimation may use the locally measured voltage V.sub.L and current I.sub.L to determine the estimated remote voltage V.sub.R.sub.--.sub.est by multiplying the local current I.sub.L by the line impedance estimate Z.sub.line and subtracting that product from the local voltage V.sub.L, as illustrated in Equation 1:
V.sub.R.sub.--.sub.est=V.sub.L-I.sub.L*Z.sub.line Eq. 1, where Z.sub.line is the complex line impedance estimate that is calculated by adding the real part (line resistance R.sub.line 31) and the complex part (j multiplied by the line reactance X.sub.line 33). Equation 2 illustrates the calculation of line impedance estimate Z.sub.line: Z.sub.line=K.sub.line+jX.sub.line Eq. 2 ); and
	send a signal to a load tap changer in response to the voltage being different from an expected voltage at the location (see [0042] “Accordingly, the VRC 100 may use the remote estimated voltage V.sub.R.sub.--.sub.est to enable tap changes, and thus attempts to regulate the electric power delivery system to maintain the voltage at the load center 30 in the in band area 402. Turning again to FIG. 4, the VRC 100 may be configured to compare the remote estimated voltage V.sub.R.sub.--.sub.est with the thresholds 408 and 412, and cause the voltage regulator 300 to change tap positions accordingly when the remote estimated voltage V.sub.R.sub.--.sub.est breaches a threshold 408 or 412 into an OOB area 406 or 414”),
	wherein the signal is configured to cause the load tap changer to change a tap output of the transformer (see [0042] “Turning again to FIG. 4, the VRC 100 may be configured to compare the remote estimated voltage V.sub.R.sub.--.sub.est with the thresholds 408 and 412, and cause the voltage regulator 300 to change tap positions accordingly when the remote estimated voltage V.sub.R.sub.--.sub.est breaches a threshold 408 or 412 into an OOB area 406 or 414”; also, see [0046] “…If an OOB condition does exist, then the VRC 100 sends a tap position change command to the voltage regulator 912 to tap up or tap down the voltage as is needed. Otherwise, the method 900 returns to the start and waits for the next sample or next interrupt”; also, see [0053-0054] and [0090]).
	While Bryson teaches a wireless voltage sensor transmitting measurements to the VRC processor, Bryson does not explicitly teach a wireless current sensor configured to detect current data associated with current conducting via the conductor.
	However, Mort teaches a wireless current sensor to detect current data associated with current conducting via the conductor (see Fig. 1 current sensor 20; see Col 4 lines 62-67 to Col 5 line 3 “The μC 20 includes a current sensor 30 formed by analog to- digital converter (ADC) 32, which is structured to sense
the current 6 flowing in the power bus 4, and an output 34 structured to output the sensed current. In this instance, the power harvesting unit 22 provides a signal 36 to the ADC 32, which signal indicates the strength of the power bus current 6. Alternatively, the signal 36 may originate from the clamp-on
transducer 24 or other suitable current transducer, or from the first power output 10”; also, see Col 5 line 16-20 “The μC ADC 32 receives the signal 36 and converts the same to a digital value for a microprocessor (μP) 40, which causes the wireless transceiver 38 to output a wireless message 42 including that
signal”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bryson’s invention to include wireless current sensor to detect current data associated with current conducting via the conductor as taught by Mort in order to wirelessly transmit a conductor parameter such as current in a flexible, convenient and lower cost manners (Wireless connection allows a sensor to be replaced faster than a wired connection. A wireless connections requires less work and cost when maintenance, repair or exchange is needed. In this Case, adapting a wireless sensor around a conductor does not require) and in isolated manner (since the sensor is wireless, it is isolated from the processor/computer receiving the sensed information).
	As per claim 2, Bryson-Mort teaches the system of claim 1, comprising
	Bryson further teaches a voltage sensor configured to detect an additional voltage output by the transformer, wherein the processor is configured to determine the voltage at the location on the conductor based on the current data, the impedance associated with the conductor, and the additional voltage output (see Fig. 2 voltage sensor 306 and see [0040] and see Equation 1 “to determine the estimated remote voltage VRest by multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: VRest = VL - IL *Zline Eq. 1).
	As per claim 3, Bryson-Mort teaches the system of claim 1, Bryson further teaches wherein the (see Fig. 3 and Fig. 7 the current is detected when/while the transformer outputs the second voltage).
	Mort also teaches wherein the wireless current sensor is configured to couple to the conductor while the transformer outputs the second voltage (see Fig. 1 the wireless sensor couples/clamp-on to the conductor and detects the current when there in power through the conductor, that is how the current is detected).
	As per claim 4, Bryson-Mort teaches the system of claim 1, Bryson further teaches wherein the load tap changer is configured to change the voltage output by the transformer to the conductor (see the Abstract “…The local voltage regulator controller may be in communication with a local voltage regulating device configured to regulate the voltage profile of a local portion of the electric power delivery system by selecting among a plurality of taps on a local transformer. The local voltage regulator controller may be configured to receive the remote voltage regulation information and generate a tap change command for the local voltage regulating device”; also, see [0031] and [0036], [0038-0039] , and [0042]).
	As per claim 5, Bryson-Mort teaches the system of claim 1, Bryson further teaches wherein the impedance corresponds to a distance between the transformer and the location on the conductor (see [0040] “For example, the conductor between the voltage regulator 300 and the load center 30 has a certain impedance associated therewith. This impedance causes a voltage drop between the voltage regulator 300 and the load center 30…multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: V.sub.R.sub.--.sub.est=V.sub.L-I.sub.L*Z.sub.line Eq. 1
where Zline is the complex line impedance estimate that is calculated by adding the real part (line resistance R.sub.line 31) and the complex part (j multiplied by the line reactance X.sub.line 33). Equation 2 illustrates the calculation of line impedance estimate Z.sub.line: Z.sub.line=K.sub.line+jX.sub.line Eq. 2”; Thus, the impedance corresponds to the distance of the conductor; also, see [0043]).
	As per claim 6, Bryson-Mort teaches the system of claim 1, Bryson further teaches wherein the location on the conductor corresponds to a circuit component (see Fig. 3 the components is a load 30; also, see [0039]-[0040]).
	As per claim 7, Bryson-Mort teaches the system of claim 1, Bryson further teaches wherein the processor is configured to determine the voltage at the location on the conductor based on voltage drop between the tap output and the location on the conductor (see [0040] “the VRC 100 may be programmed to estimate the power system conditions such as voltage at the remote location using a line drop compensation algorithm. Such an estimation may use the locally measured voltage V.sub.L and current I.sub.L to determine the estimated remote voltage Vest by multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1:
Vest= VL-IL*Zline Eq. 1, where Zline is the complex line impedance estimate that is calculated by adding the real part (line resistance R.sub.line 31) and the complex part (j multiplied by the line reactance X.sub.line 33). Equation 2 illustrates the calculation of line impedance estimate Z.sub.line: Zline=Kline+ jXline Eq. 2; also, see [0043] “…line drop”… ).
	As per claim 8, Bryson-Mort teaches the system of claim 7, Bryson further teaches wherein the processor is configured to determine the voltage at the location on the conductor based on a voltage measurement at the tap output, the current data and the impedance associated with the conductor (see Fig. 2 voltage sensor 306 and see [0040] and see Equation 1 “to determine the estimated remote voltage VRest by multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: VRest = VL - IL *Zline Eq. 1). 
	As per claim 9, Bryson-Mort teaches the system of claim 1, Bryson further teaches wherein the signal is received by a load tap changer controller implemented by the processor (see [0031] “If an out-of-band (OOB) condition occurs, the microprocessor 232 issues a tap change command to the voltage regulator 300 to cause a tap change (i.e., change the effective turns ratio) to adjust the phase-to-ground voltage to the desired center-band voltage 402 (illustrated in FIG. 4), or reference voltage. Binary outputs 240 of the VRC 100 may be used to communicate tap change commands to the voltage regulator 300. The VRC 100 may include a control line 308 (see FIG. 3) in communication with the voltage regulator 300 for sending the tap change commands thereto.), wherein the load tap changer controller is configured to cause the load tap changer to change a number of turn ratios for the transformer based on the signal (see [0031] “…to cause a tap change (i.e., change the effective turns ratio) to adjust the phase-to-ground voltage to the desired center-band voltage 402 (illustrated in FIG. 4), or reference voltage”). 
As per claim 10, Bryson-Mort teaches the system of claim 1, Bryson does not explicitly teach wherein the wireless current sensor includes an energy harvesting mechanism to collect power through inductance (see ).
 	However, Mort further teaches wherein the wireless current sensor includes an energy harvesting mechanism to collect power through inductance (see Fig. 1 power harvesting unit 8; also, see Col 4 lines 18-20 “The apparatus 2 includes an inductive power harvesting unit 8 structured to provide a first power output 10 arising from the current 6”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bryson-Mort’s combination as taught above to include wherein the wireless current sensor includes an energy harvesting mechanism to collect power through inductance as taught by Mort in order to provide power to the internal components of the wireless unit for operating the wireless sensor (see Col 2 lines 28-35 “an inductive power harvesting unit structured to provide a first power output arising from the current flowing in the power bus; an energy storage unit structured to store energy from the first power output of the inductive power harvesting unit and to provide a second power output”). 
 	As to claim 11, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
	As per claim 12, Bryson-Mort teaches the method of claim 11, Bryson further teaches comprising receiving, via the processor, an additional voltage output measured by a voltage sensor associated with the tap output of the transformer (see Fig. 2 voltage sensor 306 for measuring VL associated with the tap output of the transformer and see [0040] and see Equation 1 “to determine the estimated remote voltage VRest by multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: VRest = VL - IL *Zline Eq. 1).
	As per claim 13, Bryson-Mort teaches the method of claim 11, Bryson further teaches determining, via the processor, the impedance associated with the conductor based on a distance between the transformer and the location on the conductor (the instant invention suggests that the impedance is retrieved/determined by the processor, and the impedance is known. This limitation has been interpreted broadly as the processor determines an impedance, wherein the impedance associated with the conductor and the impedance corresponds or is related to a distance, which is very well known. Bryson teaches see Fig. 2 voltage sensor 306 for measuring VL associated with the tap output of the transformer and see [0040] and see Equation 1 “see [0040] “For example, the conductor between the voltage regulator 300 and the load center 30 has a certain impedance associated therewith. This impedance causes a voltage drop between the voltage regulator 300 and the load center 30…multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: V.sub.R.sub.--.sub.est=V.sub.L-I.sub.L*Z.sub.line Eq. 1 where Zline is the complex line impedance estimate that is calculated by adding the real part (line resistance R.sub.line 31) and the complex part (j multiplied by the line reactance X.sub.line 33). Equation 2 illustrates the calculation of line impedance estimate Z.sub.line: Z.sub.line = R.sub.line + jX.sub.line Eq. 2”, thus, in order to estimate the remote voltage the impedance is determined, and the impedance is calculated based on the  distance of the line/conductor; also, see [0041] “The VRC internally computes the line impedance estimate Z.sub.line for use in calculating the remote estimated voltage V.sub.R.sub.--.sub.est”; also, see [0043]).
 	As per claim 14, Bryson-Mort teaches the method of claim 11, comprising:
	Bryson further teaches determining, via the processor, an output voltage by the transformer to compensate for a voltage drop at the location on the conductor due to the impedance associated with the conductor (see [0031 “The microprocessor 232… performs various calculations using the phasors to determine whether the electric power delivery system is operating within acceptable voltage levels. If an out-of-band (OOB) condition occurs, the microprocessor 232 issues a tap change command to the voltage regulator 300 to cause a tap change (i.e., change the effective turns ratio) to adjust the phase-to-ground voltage to the desired center-band voltage 402 (illustrated in FIG. 4), or reference voltage. Binary outputs 240 of the VRC 100 may be used to communicate tap change commands to the voltage regulator 300. The VRC 100 may include a control line 308 (see FIG. 3) in communication with the voltage regulator 300 for sending the tap change commands thereto]”; also, see [0040] “For example, the conductor between the voltage regulator 300 and the load center 30 has a certain impedance associated therewith. This impedance causes a voltage drop between the voltage regulator 300 and the load center 30…multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: V.sub.R.sub.--.sub.est=V.sub.L-I.sub.L*Z.sub.line Eq. 1 where Zline is the complex line impedance estimate that is calculated by adding the real part (line resistance R.sub.line 31) and the complex part (j multiplied by the line reactance X.sub.line 33). Equation 2 illustrates the calculation of line impedance estimate Z.sub.line: Z.sub.line = R.sub.line + jX.sub.line Eq. 2”; Thus, the impedance is calculated based on the  distance of the line/conductor; also, see[0042] Accordingly, the VRC 100 may use the remote estimated voltage V.sub.R.sub.--.sub.est to enable tap changes, and thus attempts to regulate the electric power delivery system to maintain the voltage at the load center 30 in the in band area 402. Turning again to FIG. 4, the VRC 100 may be configured to compare the remote estimated voltage V.sub.R.sub.--.sub.est with the thresholds 408 and 412, and cause the voltage regulator 300 to change tap positions accordingly when the remote estimated voltage V.sub.R.sub.--.sub.est breaches a threshold 408 or 412 into an OOB area 406 or 414”; and see [0043]).
	and determining, via the processor, the signal based on the output voltage (see [0031] and [0042-0043]).
	As per claim 15, Bryson-Mort teaches the method of claim 11, Bryson further teaches wherein the signal to the load tap changer contains instructions configured to cause the load tap changer to change a number of turn ratios for the transformer to change the tap output of the transformer (see [0031] “If an out-of-band (OOB) condition occurs, the microprocessor 232 issues a tap change command to the voltage regulator 300 to cause a tap change (i.e., change the effective turns ratio) to adjust the phase-to-ground voltage to the desired center-band voltage 402 (illustrated in FIG. 4), or reference voltage. Binary outputs 240 of the VRC 100 may be used to communicate tap change commands to the voltage regulator 300. The VRC 100 may include a control line 308 (see FIG. 3) in communication with the voltage regulator 300 for sending the tap change commands thereto). 
	As per claim 16, Bryson teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor, are configured to cause the processor to (see [0027] “Embodiments may be provided as a computer program product including a machine-readable medium having stored thereon instructions that may be used to program a computer (or other electronic device) to perform processes described herein….”; also, see [0031-0032]):
	receive current data from a (see Fig. 3 or Fig. 7 current sensor 304; also, see [0053] “The voltage regulation module 250 may further receive …currents I.sub.L from the CT 304”),
	wherein the transformer is configured to convert a first voltage to a second voltage (see Fig. 1 transformer 24c and Fig. 3 shows a transformer; also, see [0021]; also, see claim 1 above same rationale applies herein), wherein the second voltage is output via the conductor (see Fig. 1-3; also, see [0040] “the conductor between the voltage regulator 300 and the load center 30 has a certain impedance associated therewith. This impedance causes a voltage drop between the voltage regulator 300 and the load center 30” );
see [0040] “V.sub.R.sub.--.sub.est”) at a location on the conductor based on the current data and an impedance associated with the conductor (see [0040] “the VRC 100 may be programmed to estimate the power system conditions such as voltage at the remote location using a line drop compensation algorithm. Such an estimation may use the locally measured voltage V.sub.L and current I.sub.L to determine the estimated remote voltage V.sub.R.sub.--.sub.est by multiplying the local current I.sub.L by the line impedance estimate Z.sub.line and subtracting that product from the local voltage V.sub.L, as illustrated in Equation 1:
V.sub.R.sub.--.sub.est = V.sub.L-I.sub.L*Z.sub.line Eq. 1, where Z.sub.line is the complex line impedance estimate that is calculated by adding the real part (line resistance R.sub.line 31) and the complex part (j multiplied by the line reactance X.sub.line 33). Equation 2 illustrates the calculation of line impedance estimate Z.sub.line: Z.sub.line=K.sub.line+jX.sub.line Eq. 2”, the estimated voltage is the third voltage);
	and send a signal to a load tap changer of transformer in response to the third voltage being different from an expected voltage at the location (see [0042]),
	wherein the signal is configured to cause the load tap changer to change a tap output of the transformer (see [0042], [0053-0054] and [0090] ).
 	While Bryson teaches a wireless voltage sensor transmitting measurements to the VRC processor, Bryson does not explicitly teach a wireless current sensor configured to detect current data associated with current conducting via the conductor.
(see Fig. 1 current sensor 20; see Col 4 lines 62-67 to Col 5 line 3 “The μC 20 includes a current sensor 30 formed by analog to- digital converter (ADC) 32, which is structured to sense
the current 6 flowing in the power bus 4, and an output 34 structured to output the sensed current. In this instance, the power harvesting unit 22 provides a signal 36 to the ADC 32, which signal indicates the strength of the power bus current 6. Alternatively, the signal 36 may originate from the clamp-on
transducer 24 or other suitable current transducer, or from the first power output 10”; also, see Col 5 line 16-20 “The μC ADC 32 receives the signal 36 and converts the same to a digital value for a microprocessor (μP) 40, which causes the wireless transceiver 38 to output a wireless message 42 including that
signal”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bryson’s invention to include wireless current sensor to detect current data associated with current conducting via the conductor as taught by in order to wirelessly transmit a conductor parameter such as current in a flexible, convenient and lower cost manners (Wireless connection allows a sensor to be replaced faster than a wired connection. A wireless connections requires less work and cost when maintenance, repair or exchange is needed. In this Case, adapting a wireless sensor around a conductor does not require) and in isolated manner (since the sensor is wireless, it is isolated from the processor/computer receiving the sensed information).
	As per claim 17, Bryson-Mort teaches the non-transitory computer-readable medium of claim 16, Bryson further teaches herein the computer-executable instructions, when executed by the processor, cause the processor to receive a fourth voltage measured by a voltage sensor that corresponds to the tap output of the transformer (see Fig. 2 voltage sensor 306 and see [0040] and see Equation 1 “to determine the estimated remote voltage VRest by multiplying the local current IL by the line impedance estimate Zline and subtracting that product from the local voltage VL, as illustrated in Equation 1: VRest = VL - IL *Zline Eq. 1”, VL from sensor 306 corresponds to the fourth voltage).
	As per claim 18, Bryson-Mort teaches the non-transitory computer-readable medium of claim 17, Bryson further teaches wherein the computer-executable instructions, when executed by the processor, cause the processor to determine a voltage drop at the location on the conductor based on the third voltage at the location on the conductor and the fourth voltage associated with the tap output of the transformer (see [0094] “In one example, the VRC 100 compares the difference between the measured local voltage V.sub.L and the measured remote voltage V.sub.R against the difference between the measured local voltage V.sub.L and the remote estimated voltage V.sub.R.sub.--.sub.est (calculated using Equation 1, above), and updates the set line impedance estimate Z.sub.line using the comparison as shown in Equation 4”, the differences calculated correspond to voltages drops).
As per claim 19, Bryson-Mort teaches the non-transitory computer-readable medium of claim 16, Bryson further teaches wherein the computer-executable instructions, when executed by the processor, cause the processor to receive an input representative of a request to have a fifth voltage present at the location on the conductor (see [0031] “If an out-of-band (OOB) condition occurs, the microprocessor 232 issues a tap change command to the voltage regulator 300 to cause a tap change (i.e., change the effective turns ratio) to adjust the phase-to-ground voltage to the desired center-band voltage 402 (illustrated in FIG. 4), or reference voltage”; also, see [0108]; the desired voltage at the location is the fifth voltage).
	As per claim 20, Bryson-Mort teaches the non-transitory computer-readable medium of claim 19, wherein the computer-executable instructions, when executed by the processor, cause the processor to determine an output voltage by the transformer to cause the location on the conductor to have the fifth voltage (see [0031] “If an out-of-band (OOB) condition occurs, the microprocessor 232 issues a tap change command to the voltage regulator 300 to cause a tap change (i.e., change the effective turns ratio) to adjust the phase-to-ground voltage to the desired center-band voltage 402 (illustrated in FIG. 4), or reference voltage”; also, see [0108]).
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Powell et al (US 10274985) teaches a system for controlling transformer taps (LTC) for adjusting voltages on a conductor wire, impedances are used to calculate voltages.

	Labuschagne et al (US 20070090811), Bell (US 20170093160), Baerthlein et al (US 9400512), Milosevic et al (US 9570909) teaches a system for controlling transformer taps (LTC) for adjusting voltages on a conductor wire based on  voltages drops or variations are calculated.
	Jain et al (US 20190113546), HAO (US 20190386485), Solveson et al (US 7145322), McCammon et al (US 9983254) teaches wireless current sensor for detecting current on a conductor/wire. 
	Blair (US 20210108971) very pertinent copending application for same inventor and/or assignee.  
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117